Citation Nr: 1218087	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-37 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertensive vascular disease, to include hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a renal disability claimed as secondary to hypertension. 

5.  Entitlement to a rating in excess of 40 percent for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned in November 2011.  

The Board notes that the RO denied service connection for hearing loss and tinnitus in an unappealed October 1993 rating decision.  Ordinarily this decision would be final.  38 U.S.C.A. § 7105 (West 2002).  However, under the provisions of 38 C.F.R. § 3.156 (c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156 (c) (2011). 

In December 2009, the Veteran submitted a claim for service connection for posttraumatic stress disorder.  In February 2010, he submitted a written request that this claim be withdrawn.  As such, it is considered withdrawn.

The Veteran's bilateral hearing loss, renal disability and low back disability claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  Competent medical evidence establishes that hypertension had onset within one year of service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Hypertension is presumed to have been incurred in active military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus and hypertension, which represents a complete grant of the benefits sought on appeal.  In this respect, the Veteran stated at his hearing that if the Board were to establish hypertension that would satisfy his claim for hypertensive vascular disease.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2011).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus

The Veteran contends that he developed tinnitus as a result of exposure to excessive noise in service.

Service treatment records are negative for complaints or diagnosis of tinnitus.  Post-service VA treatment records reflect complaints of tinnitus.  A VA audiological examination was conducted by an audiologist in June 2006.  The Veteran reported that the onset of his tinnitus was gradual and began in the 1980s.  He stated that in service he worked in an office environment, but his duties included him going out to the flight line to conduct training evaluations and select pilots on the flight line.  The examiner diagnosed tinnitus and opined that it is not, as likely as not related to military noise exposure.  A rationale was not provided.  At a November 2011 hearing before the undersigned, the Veteran testified that he first start noticing ringing in his ears while still on active duty and it has continued since.  

Current tinnitus has been established based on the VA treatment records and the June 2006 VA examination report.  Also, the Veteran reports experiencing symptoms of tinnitus and his statements are competent to establish readily identifiable symptoms of tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements in support of his claim establish a report of continuity of difficulty with tinnitus since service.  His testimony is credible.  See 38 U.S.C.A. § 1154(a).  He also is competent to report a continuity of symptomatology, and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board is mindful of the negative nexus opinion proffered by the VA examiner; however, the probative value of that opinion is lessened by the lack of any clinical rationale.  For these reasons, the Board finds that the evidence is at least in equipoise, and thus doubt is resolved in the Veteran's favor.  Accordingly, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

Hypertension 

The Veteran has testified that he was treated for high blood pressure and diagnosed with hypertension within one year of discharge from military service.  Service treatment records are negative for diagnosis or treatment of hypertension.  Post-service treatment records dated between March and April 1993 show elevated blood pressure readings, but do not contain a diagnosis of hypertension.  Treatment records dated many years later also reflect diagnosis and treatment of hypertension.  In a June 2005 letter, a VA physician indicated that she had reviewed old VA treatment records of the Veteran and they indicate that the Veteran was diagnosed with hypertension at a VA primary care clinic in January 1993, began drug therapy (Diltiazem) at that time, and has continued therapy since the diagnosis.  She further noted that his blood pressure has been controlled with various medications from 1993 to the present.

Based upon review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  A current diagnosis of hypertension has been made by a VA examiner and a similar diagnosis is noted in the VA treatment records.  Thus, the first element of service connection has been met.  VA regulations state that if a chronic disease such as hypertension manifested itself to a degree of 10 percent or more within one year from the date of separation from service, that chronic disease will be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.  Based on the evidence, and particularly the VA medical opinion that notes the Veteran was indeed diagnosed and treated for hypertension with medication within a year of service discharge, the Board will presume that hypertension manifested in service.


ORDER

Resolving doubt in the Veteran's favor, service connection for tinnitus is granted.

Service connection for hypertension is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  In competent statements and testimony, the Veteran reports having hearing loss since sustaining in-service noise trauma.  Although he was previously afforded a VA examination in June 2006 and was not found to have a hearing loss disability under 38 C.F.R. § 3.385, in light of his testimony of worsening hearing acuity and given the state of the record, the Board finds that another VA examination is necessary to adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks an increased rating for his service-connected back disability that is currently rated at 40 percent.  At his hearing, he testified that his back disability had worsened since his last VA examination.  He described increased pain and the need for increased use of medications and his TENS unit.  He also indicated that he is unable to run or jog or play with his grandchildren.  He also reported symptoms of pain and numbness that occasionally shoot down both legs (of a pin-prick/needle-type sensation) and erectile dysfunction.  The Board notes that the last examination of the Veteran's back disability was in January 2006, more than six years ago.  In light of the state of the record, the Board finds that the claim should be remanded for an examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also at the hearing, the Veteran indicated that he had received recent treatment from the Martinez, VA Medical Center (VAMC), the Mare Island VA Outpatient Clinic (OPC), and the Fairfield VA OPC located on the Travis Air Force Base.  The most recent VA treatment records are current only as of October 2009 and more recent records are not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Finally, the Veteran seeks service connection for a renal disability claimed as secondary to hypertension.  The RO deferred adjudication of this issue pending the Board's determination on the issue of entitlement to service connection for hypertension, noting that these claims were inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As noted herein, the Board grants service connection for hypertension.  Accordingly, the claim for entitlement to service connection for a renal disability claimed as secondary to hypertension is remanded to the RO for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his hearing loss, back, and renal disabilities.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records dated from October 2009 to the present, to include those located at the Martínez VAMC and the Mare Island and Fairfield VA OPCs.  Associate these records with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his hearing loss, low back and renal symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his hearing loss and renal disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims folder must be made available and reviewed by the examiners 

The appropriate examiner should opine as to whether it is at least as likely as not that any currently identified hearing loss or renal disability had its onset during active service or is causally related to the Veteran's service, or was manifested within one year of discharge from service.  

The appropriate examiner should also provide an opinion as to whether it is at least as likely as not that any current renal disability was caused and/or aggravated by (permanently worsened as a result of) his hypertension.  

A complete rationale must be provided for all opinions must be set forth in a legible report.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all low back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., his pain-free range of motion.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present. 

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability. 

In addition, the examiner must indicate whether the Veteran has erectile dysfunction that is related to his low back disability.

5.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


